Citation Nr: 9908247	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a 100 percent rating for the service-connected 
heart disability prior to November 11, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the May 1995 rating decision by which the RO 
increased the disability rating for the service-connected 
heart condition from a 30 percent to a 60 percent rating, 
effective June 1, 1994.  In June 1995, the veteran filed a 
notice of disagreement (NOD) to the May 1995 rating decision.  
The RO issued a statement of the case (SOC) in October 1995 
reflecting the issue of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).  As the RO later noted, the 
claim for TDIU had not yet been adjudicated at the time of 
the October 1995 SOC.  The veteran filed a substantive appeal 
in response to the SOC in February 1996.  

The claim for TDIU was denied in a July 1997 rating decision.  
In August 1997, the veteran submitted a NOD to that 
determination, but was not issued a SOC, subsequently, 
concerning that issue.  Consequently, this matter is not 
currently before the Board, and is referred to the RO for 
appropriate action.  

In November 1997, the RO assigned a 100 percent rating for 
coronary heart disease with hypertension, history of 
myocardial infarction, unstable angina pectoris, and 
congestive cardiomyopathy (service-connected heart 
disability), effective from November 20, 1997.  The effective 
date of the 100 percent rating was revised to November 11, 
1997, by a rating decision in December 1997.  The veteran 
filed a NOD concerning that issue in January 1998.  The RO 
issued a SOC concerning this issue in February 1998, and the 
veteran filed his substantive appeal in February 1998.  
Consequently, this issue is before the Board on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's formal claim for an increased rating was 
received on June 1, 1994.  

3.  The reports of private hospitalization from January 25, 
1994, received by VA in October 1994, show that the veteran 
then had chest pain and evidence of chronic residual 
congestive heart failure.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for service-connected 
heart disease have been satisfied from January 25, 1994.  38 
U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.10, 4.104, Code 
7005 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

BACKGROUND

This case presents a complicated procedural history, as 
partially noted in the INTRODUCTION, above.

Service connection was established for hypertension in an 
April 1986 rating decision, which assigned a noncompensable 
disability rating.  In an October 1990 rating, the RO 
assigned a 30 percent rating for coronary artery disease, 
formerly rated as hypertension, effective from February 23, 
1990, based on a history of two myocardial infarctions and a 
determination that the coronary artery disease could not be 
separated from the veteran's service-connected hypertension.  

The 30 percent rating remained in effect until a May 1995 
rating decision, which assigned a 60 percent rating from June 
1, 1994.  As noted above, the veteran filed a NOD as to this 
action in June 1995.  The RO issued a SOC in October 1995, 
although it misstated the issue on appeal.  The veteran filed 
a substantive response to the SOC in February 1996.  Thus, 
the issue of entitlement to a higher disability evaluation is 
before the Board on appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1998).  As mentioned above, the RO later 
increased the disability evaluation to 100 percent, effective 
from November 11, 1997.  Under AB v. Brown, 6 Vet. App. 35 
(1993), where a claimant has filed a NOD as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  In 
this case, the maximum, 100 percent, rating was assigned for 
the veteran's service-connected heart disability.  Thus, it 
does not fit squarely within AB.  Nonetheless, the 100 
percent rating was not effective for the entire period 
covered by the appeal from the May 1995 rating decision, so 
AB might provide a basis to continue that appeal as to the 
period before November 11, 1997.

Moreover, the veteran has perfected an appeal as to the 
effective date assigned for the 100 percent rating, as 
discussed in the INTRODUCTION.  The 100 percent rating is the 
next higher, and the maximum, schedular rating for the 
veteran's heart disability.  Consequently, the issue of 
entitlement to a higher rating and the issue of entitlement 
to an earlier effective date for the 100 percent rating have 
elements in common, as will be discussed below.  As the issue 
of entitlement to an earlier effective date for the 100 
percent rating includes within it the elements of entitlement 
to the 100 percent rating, the Board has phrased the issue 
solely as that of entitlement to an earlier effective date 
for the assignment of a 100 percent rating for the service-
connected heart disability.  

Analysis

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

The common element between the matter of entitlement to the 
assignment of an increased rating of 100 percent and that of 
entitlement to the assignment of an earlier effective date 
for the current 100 percent rating is the question of whether 
the criteria for the assignment of a 100 percent rating were 
met before November 11, 1997.  If the criteria for the 
assignment of a 100 percent rating are not met before 
November 11, 1997, both the claim for an increased rating and 
the claim for an earlier effective date are denied.  If, 
however, entitlement to a 100 percent rating arose earlier 
than November 11, 1997, the Board would also need to identify 
the date of the veteran's claim. 

The Board also notes that the regulations pertaining to the 
rating of diseases of the cardiovascular system were changed 
effective January 12, 1998.  62 Fed. Reg. 65207-65224 
(December 11, 1997).  Where regulations change during the 
course of an appeal, the Board must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant and apply the one more favorable to 
the case.  Karnas v Derwinski, 1 Vet. App. at 312-13.  
However, in this case the new rating criteria are not 
applicable, as the veteran's entitlement to a 100 percent 
rating arose prior to the enactment of the change in 
regulations.  

Turning to the criteria in effect prior to January 12, 1998, 
a 60 percent rating is applicable for arteriosclerotic heart 
disease following a typical history of acute coronary 
occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  The next higher, and maximum, 
evaluation of 100 percent is applicable during and for six 
months following acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  After six months, a 
100 percent rating requires chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  38 C.F.R. § 4.104, 
Code 7005 (1997).  

In this case, the veteran most recently submitted a formal 
claim for an increase on June 1, 1994.  This was the 
effective date of the assignment of the 60 percent disability 
evaluation from which the veteran appealed in 1995.  The 
Board must also consider, however, whether an informal claim 
was filed within one year of that formal claim.  See 
38 C.F.R. § 3.155.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

In this case, a rating decision in March 1994, of which the 
veteran was informed by a letter dated March 24, 1994; a 
rating decision in December 1993, of which the veteran was 
informed by a letter dated December 7, 1993; and a rating 
decision in November 1993, of which the veteran was informed 
by a letter dated November 17, 1993, each denied an increased 
rating for the service-connected heart disability.  These 
rating decisions were not appealed and are final.  See 
38 C.F.R. § 3.104 (1998).  

Evidence not considered in the earlier rating decisions 
includes records received by the RO on October 31, 1994, from 
Maher Sahawneh, M.D.  These private medical records cannot be 
considered an informal claim prior to the date of their 
receipt.  Among these records were some from Mobile 
Infirmary, which show that the veteran was hospitalized on 
January 25, 1994 with a history of angina, chest heaviness 
and findings consistent with congestive heart failure with 
ischemic cardiomegaly.  In subsequent entries dated in 
January and March, the veteran's angina was considered to be 
stable.  The March 1994 entry indicates that the veteran had 
angina rarely, using one Nitroglycerine tablet per month.  I 
note that a previous VA examination, conducted in October 
1993, shows that consumption of Nitroglycerine was at a rate 
of one in two month.  Anginal type pain was associated with 
over-exertion, rather than moderate exertion.  When the 
veteran was examined by VA in October 1995, he reported that 
his most recent heart attack had been in 1990.  He stated 
that he had chest pains with stress and reported that he was 
unable to cut the yard because of shortness of breath and 
chest pain.  He reported that his average usage of 
Nitroglycerine was only 15 a month.  It is clear from the 
record that prior to November 1997, the veteran was not 
entitled to a higher evaluation on the basis of the severity 
of his angina.  Nonetheless, there are other bases upon which 
a 100 percent evaluation may be assigned under Diagnostic 
Code 7005.  

While records dated from January 1994 show a medical history 
of previous congestive cardiomyopathy, the date of onset of 
any congestive heart failure is not stated.  The clinical 
records prior to that date have been reviewed, but fail to 
reveal any obvious evidence of congestive heart failure.  For 
example the report of the October 1993 VA examination does 
not show that condition.  Even earlier, the report of the May 
1993 hospitalization failed to show that the veteran had 
congestive heart failure, and the veteran was observed to be 
free from jugular venous distention or gallops.  Finally, no 
cardiopulmonary dysfunction was noted on a report of studies 
completed in November 1992.  

However, the presence of congestive heart failure is clear 
from the date of the January 1994 admission, and at the time 
of the hospital discharge, later that month, the veteran's 
diagnoses includes that condition, although it was described 
as stable at that time.  Furthermore, reports of private 
evaluation and treatment provided following the veteran's 
hospitalization indicate evidence of a congestive heart 
failure.  When the veteran was examined by VA in October 
1995, the examiner expressed the opinion that the veteran's 
oxygen usage was required for both his cardiovascular disease 
and his chronic obstructive pulmonary disease, thus 
indicating the continuation of some cardiopulmonary 
dysfunction.  Finally, reference is made to that condition in 
the report of November 1997 hospitalization, which formed the 
basis of the increased rating to a 100 percent evaluation.  
While over the interim period the veteran's chronic 
obstructive pulmonary disease is identified as a source of 
the compromise of the veteran's pulmonary status, the 
presence of evidence of a chronic congestive heart failure 
cannot be discounted.  

In view of the foregoing, the preponderance of the evidence 
suggests that the veteran satisfied the criteria for an 
evaluation of 100 percent for his service-connected 
cardiovascular disease by virtue of the presence of chronic 
residual findings of congestive heart failure from January 
25, 1994.  This is within one year of his June 1, 1994, claim 
for an increased rating.  Consequently, the record supports 
the assignment of an effective date of January 25, 1994, for 
the assignment of a 100 percent schedular disability 
evaluation for the service-connected heart disability.  


ORDER

Entitlement to a 100 percent rating for service-connected 
heart disease is warranted from January 25, 1994, subject to 
controlling regulations applicable to the payment of monetary 
awards. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 5 -


- 2 -


